Acknowledgment
The amendment filed on July 14, 2022, responding to the Office Action mailed on April 14, 2022, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 13-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.
Applicant argues patentability arises because the claim thickness range for the deformation structure is critical, see Remarks filed July 14, 2022 at page 9 paragraph 1.  Applicant argues that the prior art deformation plate has an unknown thickness but then strangely admits that the prior art plat must have at least thickness of non-zero.  A non-zero thickness is a species of a known thickness, i.e. greater than zero.  Applicant correctly points out that the non-zero value could be far less or far more of the claimed ranges.  Applicant cites the non-zero range as indicia dis-inviting optimization, citing Genetics Inst, LLC v. Novartis Vaccines & Diagnostics, albeit without factual discussion of the cited case facts or analysis as applied to the instant claim.  Applicant’s continues with emphasis on optimization of critical parameters as a basis for patentability.  This line of argument is not on point with the legal standard and factual analysis to rebut a design choice obviousness rationale.  Examiner’s action was intended to establish the presence of the claimed structure, albeit without explicit teaching of the claimed range.  Examiner’s action was deliberate and thoughtful.  The rejection was not based upon an overlap of ranges or optimization of a thickness parameter.  Rejection was based upon a design choice rationale.
Upon further consideration and to advance prosecution, Examiner offers the following cogent legal and factual analysis.  The relevant legal and factual inquiry for a design choice obviousness rejection is set forth in Ex parte Bagnall, et. al. (Appeal 2009-013429 in U.S. Application 10/759,585).
“Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). However, when the claimed structure performs differently from the prior art a finding of obvious design choice is precluded. In re Gal, 980 F.2d 717, 719 (Fed. Cir. 1992) (finding of obvious design choice precluded when claimed structure and the function it performs are different from the prior art). See In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function).” 
Turning to Kim’s deformation prevention structure, 500, Kim teaches:
[0063] Referring to FIGS. 3, 4 and 5, the metal plate 500 according to an exemplary embodiment protects the display panel 100 from external heat and electromagnetic waves.
Based upon Examiner’s thorough review of Applicant’s specification,  Examiner understands the function of Applicant’s deformation prevention structure is to cooperate with the mechanical properties of the backing plate and display panel to prevent wrinkles and creases in the bending area that may arise from repeated folding operations, i.e. it provides a portion of a mechanical stack-up and related boundary conditions resulting in resilience of the bending area.  Thus the function of the claimed deformation prevention structure is different from the function of the prior art, i.e., it is not used for the function of heat and EM wave protection.  Accordingly, the finding of an obvious design choice is precluded and Examiner withdraws the rejection of claim 13.
Allowable Subject Matter
Claims 13-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, the prior art fails to disclose the device of claim 13 comprising a thickness of the deformation prevention structure is from 30 µm to 70 µm when the claim is taken as a whole and Examiner is mindful of the burden of production and persuasion.
Claims 14-22 and 27-30 depend directly or indirectly on claim 13 and are allowable on that basis.
Regarding claim 24 the prior art fails to disclose a display device comprising: a display panel; a back plate disposed below the display panel; an impact resistance-improving structure disposed below the back plate; and at least one bendable area in which the display panel, the back plate, and the impact resistance-improving structure are bendable, wherein the impact resistance-improving structure has a maximum impact resistance that is higher than either a maximum impact resistance of the display panel or a maximum impact resistance of the back plate.
Claim 25 depends upon claim 24 and is allowable on that basis.
Regarding claim 26 the prior art fails to disclose a display device comprising: a display panel; a back plate below the display panel; a deformation prevention structure below the back plate; and at least one bendable area in which the display panel, the back plate, and the deformation prevention structure are bendable, wherein the deformation prevention structure has a higher modulus than either the display panel or the back plate in the at least one bendable area, wherein the deformation prevention structure comprises a first deformation prevention structure and a second deformation prevention structure, and wherein a thickness of the first deformation prevention structure is smaller than a thickness of the second deformation prevention structure when the first deformation prevention structure is located more adjacently to the display panel than the second deformation prevention structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893